Citation Nr: 0801446	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-10 916	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD) from February 27, 2004 
to November 7, 2004, and a rating higher than 50 percent 
since November 8, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to June 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for PTSD and 
assigned an initial 30 percent rating for the condition 
retroactively effective from February 27, 2004, the date of 
receipt of the veteran's claim.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In a more recent August 2005 decision, during the pendency of 
the appeal, the RO increased the rating for the PTSD to 50 
percent - but only retroactively effective as of November 8, 
2004 (so not back to the date of receipt of the veteran's 
claim).  He since has continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

The Board remanded the claim to the RO in January 2007 via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  For the period from February 27, 2004 to November 7, 
2004, the evidence does not show the veteran's PTSD caused 
occupational and social impairment with reduced reliability 
and productivity.  

2.  Since November 8, 2004, the evidence does not show the 
veteran's PTSD has caused occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 30 percent for PTSD for the period from February 27, 
2004 to November 7, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic 
Code (DC) 9411 (2007).

2.  The criteria also are not met for a rating higher than 50 
percent for the PTSD since November 8, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in March 2004 and 
February 2007, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board sees the RO issued the first VCAA notice letter 
before initially adjudicating the claim in June 2004, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  That March 2004 VCAA letter did 
not specifically ask the veteran to provide any evidence in 
his possession pertaining to his claims. Id. at 120-21.  
However, the more recent February 2007 VCAA letter did make 
this specific request and, after providing that additional 
notice, the RO went back and readjudicated the claim, on 
remand, in the July 2007 supplemental statement of the case 
(SSOC).  This is important to point out because the Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, VA's Office of General Counsel has indicated 
requiring VA include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and, therefore, not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004) (OGC discussed this in response to the 
holding in Pelegrini v. Principi, 17 Vet. App. 183 (2002) 
(Pelegrini I), but the Court used basically the same language 
in Pelegrini II, so it is equally applicable).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the Chief Legal Officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to make the specific request 
in the initial VCAA letter is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  



Here, the Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims and, therefore, 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

The Board realizes the veteran was not provided notice 
concerning the downstream effective date element of his 
claim.  However, since the Board is denying his claim for 
higher disability ratings, a downstream effective date will 
not be assigned, so not receiving notice concerning this 
downstream element of his claim is moot, i.e., non-
predjudicial, harmless error.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records, 
VA medical records, and the reports of his VA compensation 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its January 
2007 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  That is to say, the rating may be "staged" 
to compensate the veteran for times since the effective date 
of his award when his disability may have been more severe 
than at others.  In increasing the veteran's rating for his 
PTSD during the pendency of this appeal, the RO already has 
assigned what amounts to is a "staged" rating.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to higher ratings for 
his PTSD, both prior to and since November 8, 2004, when the 
RO increased his rating from 30 to 50 percent under the 
provisions of 38 C.F.R. § 4.130, DC 9411.  The diagnostic 
criteria set forth in The American Psychiatric Association:  
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM-IV) have been adopted by VA.  38 C.F.R. 
§ 4.125(a).  



In assessing the evidence of record, the Board has considered 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to DSM-IV, a GAF score of 51-60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41-50 indicates serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  

Entitlement to an Initial Evaluation Greater than 30 percent 
from 
February 27, 2004, to November 7, 2004

According to the DSM-IV criteria, a 30 percent rating is 
warranted for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
symptoms such as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  



During this time span in question, VA provided the veteran 
mental health care.  In an August 2005 SSOC, the RO decided 
that as of November 8, 2004, his PTSD became severe enough to 
warrant a higher 50 percent evaluation.  The RO based this 
decision on him reporting increased social isolation, panic 
attacks once a week, hyper arousal and hostility at work, and 
a short attention span.  In actuality, the first mention of 
these symptoms was during his VA mental status examination on 
May 5, 2005.  

The veteran already had undergone a VA mental status 
examination in April 2004, but primarily to determine whether 
he was entitled to service connection since, at the time, 
that was the issue.  Still though, the findings from that 
examination were the basis for his initial 30 percent 
evaluation.  His claims files were reviewed in conjunction 
with that examination.  He reported nightmares once or twice 
per week, after which he could not return to sleep.  He said 
he experienced survivor guilt, flashbacks, daily intrusive 
memories, and avoided discussing war events.  He could not 
discuss his feelings with his wife.  He isolated himself by 
going to the basement, where he had a woodworking shop.  When 
he was at work, he isolated himself for five to ten minutes 
at a time, and tried to generally work alone.  He remained 
emotionally detached from people.  He did not have any good 
friendships at the time of that examination, only 
acquaintances.  His only hobby was woodworking.  He reported 
occasional difficulty concentrating while at work, but he had 
not lost any time from work due to his symptoms and did not 
have difficulty interacting with his supervisors or co-
workers.  He had been married to his first wife since 1977, 
and had three adult children.  He stated that he loved his 
family, but could not express it to them, and felt 
emotionally detached.  

On objective clinical evaluation, the veteran denied suicidal 
or homicidal ideation, hallucinations, and panic attacks.  
His eye contact with the examiner was fair.  His psychomotor 
activity was mildly increased when he discussed his 
stressors.  He was tearful while discussing the death of a 
fellow soldier.  His speech rate was normal.  His mood was 
described as "okay," except for periods when he experienced 
intrusive memories, which made him feel guilt and sadness.  
His affect was congruent to his mood.  His thought content 
was positive for guilt and sadness.  His abstraction capacity 
was intact.  His judgment and insight were fair.  
The examiner diagnosed PTSD and assigned a GAF score of 60.  
The examiner concluded the veteran had disturbed sleep, was 
socially isolated and emotionally detached, had an 
exaggerated startle reflex, was hypervigilant, and was 
moderately affected in his personal and social life as a 
result of these symptoms.  He was able to manage his work 
because he did not have to work with a lot of people.  

The results of that examination do not provide a basis for 
assigning an initial rating higher than 30 percent.  The 
first indication of panic attacks or increased social and 
occupational isolation did not occur prior to November 8, 
2004.  The veteran's PTSD symptoms did not cause problems at 
his job and they did not cause him to miss work.  Simply 
stated, his disability did not meet the criteria for a higher 
50 percent evaluation prior to November 8, 2004.  And since, 
for the reasons and bases indicated, the preponderance of the 
evidence against this claim, there is no reasonable doubt to 
resolve in his favor.  38 C.F.R. § 4.3.  

Entitlement to an Evaluation greater than 50 percent since 
November 8, 2004

According to the DSM-IV criteria, a 50 percent rating is 
warranted for PTSD when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  

A September 2007 VA psychology note indicates the veteran has 
impaired concentration, and that he sometimes forgets simple 
things.  His family thought he was chronically irritable, 
grouchy, and moody.  He exhibited episodic explosive anger.  
He was hypervigilant and edgy when in public.  His wife was 
upset with him for displaying avoidant behavior at his 
daughter's wedding.  He had sleep disturbances and 
nightmares, to the point where he and his wife slept 
separately so he did not wake her.  He stated that he was 
trying to improve his relationships with his family, but he 
could not give his children hugs or say that he loved them.  
He also spoke of interpersonal conflict and chronic tension 
at work.  

On objective clinical examination, the veteran had normal 
speech.  His mood was irritable and depressed, and his affect 
was constricted.  The evaluating clinician indicated the 
veteran's sleep had improved because he slept about four 
hours a night.  He also denied suicidal and homicidal 
ideation.  

As the Board had instructed in its January 2007 remand, the 
veteran had a VA compensation examination in May 2007.  His 
claims files were reviewed for his pertinent history.  He 
stated that he felt worse than he did in 2005, when last 
examined by VA for compensation purposes.  He complained of 
increased irritability, chronic insomnia, sleep disturbance, 
and said he experienced anxiety "most of the time."  He had 
daily recurrent thoughts of this stressors, nightmares five 
nights a week, night sweats, and restless sleep.  He slept 
approximately four to five hours per night.  He had 
flashbacks that occurred at irregular intervals, but were 
vivid and detailed.  He continued to display avoidance 
behaviors and maintained a low level of socialization since 
separating from the military.  The examiner noted that the 
veteran's avoidance behaviors had not changed since 
separation from military service.  The majority of his social 
activities took place at his home, but he occasionally went 
out to dinner with his wife.  He stated that his hobbies were 
carpentry and watching TV.  He had periodic outbursts of 
anger, difficulty concentrating, and an exaggerated startle 
reflex.  


He had panic attacks once a week or once every two weeks.  
The examiner noticed that the veteran had been diagnosed with 
a separate psychiatric (panic) disorder, but the veteran 
stated that the panic attacks were generally closely 
associated with his usual PTSD symptoms.  He added that most 
of his panic attacks happened while he was at work.  

On objective clinical examination, the veteran had clear and 
logical speech.  His psychomotor function was normal.  His 
memory was within normal limits.  His mood was sad and his 
affect flat.  He was anxious. He denied hallucinations, 
as well as suicidal and homicidal ideation.  He complained 
that his energy level was low and that his motivation was 
poor.  The examiner indicated the veteran's insight and 
judgment were "excellent."  The examiner concluded the 
veteran's separately-diagnosed panic disorder was directly 
related to his PTSD.  The examiner also stated the veteran's 
condition had worsened since his last VA PTSD examination in 
May 2005, and that it seemed to be a direct consequence of 
his occupational impairments (such as hearing loss) and an 
increase in the intensity of his PTSD symptoms.  The examiner 
diagnosed PTSD with panic attacks and major depressive 
disorder and assigned a GAF score of 43.  

Other records show the veteran has attended VA group therapy 
for PTSD for years.  In December 2006, he stated that he was 
continually improving his relationship with his son.  In July 
2006, he reported that he related well to his two daughters 
and was working on reconnecting with his son.  In April 2006 
he reported that he could not show warmth towards his wife 
and children.  In March 2006 he stated that attending group 
therapy had helped relieve some of his PTSD symptoms.  
In December 2005 he complained of panic attacks.  

During his March 2006 videoconference hearing, the veteran 
testified that he was frustrated with his coworkers because 
he did not think they were motivated to do good work.  He 
yelled at them when he became angry.  He also described 
anxiety attacks at work, which included episodes of 
hyperventilation.  He described an incident where he threw a 
hammer off the roof out of frustration.  He acknowledged that 
he did not miss any time from work due to his PTSD, and that 
his supervisors did not talk to him about his behavior.  He 
had sleep disturbances and could not tolerate burning smells 
because of his experiences in the military.  He found peace 
in woodworking and avoided shopping and crowds.  

There was no review of the claims files prior to the May 2005 
VA mental status examination.  The veteran reported being 
married for 28 years.  He had three adult children.  
Relationships in his family were more strained because he did 
not like attending family gatherings, social events, or 
vacations.  He had no friends at all, and avoided interaction 
with people.  He did not participate in recreational 
activities.  He took prescription anti-depressant and anti-
anxiety medications and attended group therapy.  The examiner 
determined that the treatment was fairly effective, but that 
the veteran had residual anger, irritability, and anxiety 
despite taking medication.  

The veteran complained of recurrent and intrusive memories of 
trauma, nightmares, flashbacks, distress and physiological 
reactivity when exposed to internal or external cues that 
symbolized or resembled aspects of his stressors.  He avoided 
activities, places, and people that caused him to recollect 
his stressors.  He had diminished interest and participation 
in significant activities, and felt detached from others.  He 
also had a restricted range of affect; he was unable to 
express loving feelings towards his family.  He was irritable 
and had outbursts of anger, difficulty concentrating, hyper 
vigilance, and exaggerated startle response.  

The examiner concluded that the veteran's PTSD symptoms 
caused clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning.  The examiner stated the veteran's hyper arousal 
and hyper vigilance had worsened over the previous year and 
interfered with his family relationships.  Additionally, he 
was increasingly intolerant of frustration, which caused him 
to yell, scream, and throw tools at work.  

On objective clinical examination, the veteran's affect was 
constricted.  His mood alternated between good and dysphoric.  
He had a short attention span and a mildly impaired immediate 
memory.  His remote and recent memory was normal.  He was 
unable to perform serial subtractions by seven, but he could 
spell a word forward and backward.  His thought processes 
were logical.  He was preoccupied with one or two topics and 
had ruminations.  His judgment and insight were intact; 
he understood that he had a problem.  He had mild sleep 
impairment that the examiner did not think interfered with 
daily activity.  He did not have obsessive or ritualistic 
behavior and he denied panic attacks.  He had fair impulse 
control.  

The examiner concluded the veteran's PTSD symptoms interfered 
slightly with his ability to engage in sports and driving, 
and interfered moderately with his ability to shop, travel, 
and engage in other recreational activities.  The examiner 
stated that the veteran had lost less than a week of work in 
the last year, and that was due to a problem with his heel.  
However, the examiner noted the veteran had increased 
irritability and frustration with his co-workers, and that he 
was planning to find another job.  He had decreased 
concentration, poor social interaction, and anger outbursts 
at work.  He was also increasingly intolerant of his wife and 
children.  The examiner concluded the veteran had frequent 
and moderate decreased efficiency, frequent and moderate 
decreased productivity, and mild or transient decreased 
reliability "only during periods of stress."  According to 
the examiner, the veteran also had occasional inability to 
perform work tasks, but of a mild or transient severity.  He 
had constant and severely impaired work, family, and other 
relationships.  The examiner diagnosed PTSD and assigned a 
GAF score of 55.  The results of that examination, as 
mentioned, were the basis for increasing his rating for the 
PTSD from 30 to 50 percent (although the RO mistakenly cited 
findings noted during an earlier November 8, 2004, outpatient 
consultation as the reason for increasing the rating).

In any event, additional VA mental health care treatment 
reports from May 2005 show the veteran complained of weekly 
panic attacks with agoraphobia, which the evaluating 
clinician acknowledged may be associated with his PTSD.  

This evidence shows the veteran's PTSD symptoms have worsened 
since his May 2005 VA compensation examination, as evidenced 
by the decision to increase his rating from 30 to 50 percent.  
But his symptoms do not meet the requirements for an even 
higher 70 percent evaluation.  While he has deficiencies in 
his work environment and family relations (primarily because 
of his low-frustration tolerance, anxiety, and inability to 
get close emotionally to others), his judgment, thinking, and 
mood are not impaired.  Indeed, in May 2007, his judgment was 
described as "excellent."  He also has repeatedly denied 
experiencing any suicidal or homicidal ideation and obsessive 
rituals.  His speech has always been logical and goal-
directed.  He has panic attacks, which have been attributed 
to his PTSD (see Mittleider v. West, 11 Vet. App. 181, 182 
(1998)), but the evidence does not show he has a near-
continuous state of panic or depression affecting his ability 
to function independently.  He indicated that he mostly 
experiences the panic attacks while at work, not elsewhere.  
He has difficulty maintaining effective relationships with 
his family, but he is well aware of this, and as he discussed 
with the examiner, he is working to improve his relationships 
with his wife and children.  He is not unable to maintain 
effective relationships, despite this impairment.  There also 
is no evidence he neglects his personal appearance and 
hygiene.  So all this considered, the severity of his PTSD 
has been most commensurate with a 50 percent rating since 
November 8, 2004.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against this claim for a 
higher rating, in turn meaning there is no reasonable doubt 
to resolve in his favor.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran's PTSD 
is not adequately compensated by the regular rating schedule.  
As already alluded to, he has worked continuously as a roofer 
for many years and has repeatedly stated that he has not 
missed any time from his job due to his PTSD symptoms.  The 
occasions he has missed work have been as a result of other, 
unrelated conditions.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  So this case need not be referred for extra-
schedular consideration.  VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

An initial disability evaluation greater than 30 percent for 
PTSD for the period from February 27, 2004, to November 7, 
2004, is denied.  

A disability evaluation greater than 50 percent for PTSD 
since November 8, 2004, also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


